PER CURIAM.
The appeal in this case was prosecuted to this court, but was thereafter transferred by it to the Springfield Court of Appeals under the provisions of the act of the Legislature, approved June 12, 1909. [See Laws of Missouri, 1909', p. 396; see, also, sec. 3939', R. S. 1909:] In due time the cause was disposed of by the Springfield Court of Appeals through an opinion prepared by Judge Nikon of that court, as will appear by reference to Leeker v. Insurance Company, 154 Mo. App. 440, 134 S. W. 676. Subsequently, the Supreme Court declared the said *524legislative act, which purported to authorize the transfer of cases from this court to the Springfield Court, to be unconstitutional. The cause was thereafter transferred by the Springfield Court of Appeals to this court on the theory that the jurisdiction of the appeal continued to reside here and the proceedings had in the Springfield Court with reference thereto were cora/m non judice.
The case has been argued and submitted here and duly considered. Upon reading the record and considering the arguments, we aré persuaded that the opinion of the Springfield Court, above referred to, properly disposes of the controversy, and it is adopted as the opinion of this court. For the reason given in that opinion the judgment should be affirmed. It is so ordered.
All concur.